DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Applicants effectively argued on pp. 3-4 that the combination of Blankenship (US 2013/0003604), Au (US 2014/0071954) and Au (US 2016/0353436) fail to explicitly suggest:  
“where the processor informs of a capability for reception of the downlink control information and the PDSCH by using the plurality of TTIs, the receiver receives information about a plurality of TTIs by high layer signal, and the processor controls, based on the information to receive the downlink control information and the PDSCH”. 
Unless a fourth prior art is brought in for rejection, the closest citation would be Au ‘436: para. 62 - network controller being higher layer node where there signals are passed to, and para. 65-66 - host device transceiver 1900.. network-side interface 1902.. configured for multi-layer communication.  Hence, the closest prior art found and cited above fail to suggest the rendered/argued limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Von Elbwart (US 2015/0131560) describing common mapping of resource elements to enhanced resource element groups per TTI (abstract & para. 31).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469